
	

114 HR 3422 IH: VA Vendor Verification Act
U.S. House of Representatives
2015-07-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 3422
		IN THE HOUSE OF REPRESENTATIVES
		
			July 29, 2015
			Mrs. Walorski (for herself and Mr. Walz) introduced the following bill; which was referred to the Committee on Veterans’ Affairs
		
		A BILL
		To amend title 38, United States Code, to direct the Secretary of Veterans Affairs to establish
			 credentialing requirements for medical vendors.
	
	
 1.Short titleThis Act may be cited as the VA Vendor Verification Act. 2.Department of Veterans Affairs cre­den­tialing requirements for medical vendors (a)In generalSubchapter II of chapter 81 of title 38, United States Code, is amended by adding at the end the following new section:
				
					8129.Credentialing requirements for medical vendors
 (a)In generalThe Secretary shall establish uniform standards applicable to the credentialing of all medical vendors from which the Secretary procures goods or services. Such standards shall be based on the standards prescribed in the document entitled Joint Recommendation for Healthcare Industry Representative (HCIR) Credentialing Best Practices by the Coalition for Best Practices in HCIR Requirements. The Secretary shall update such standards to be consistant with any revision or update to the Joint Recommendation for Healthcare Industry Representative (HCIR) Credentialing Best Practices.
 (b)Medical vendor definedIn this section, the term medical vendor means a health care industry representative, including a surgical implant vendor.. (b)Clerical amendmentThe table of sections at the beginning of such chapter is amended by adding at the end of the items relating to subchapter II the following new item:
				
					
						8129. Credentialing requirements for medical vendors..
 (c)ApplicabilitySection 8129 of title 38, United States Code, as added by subsection (a), shall apply— (1)to any medical vendor (as such term is defined in subsection (b) of such section) with whom the Secretary of Veterans Affairs enters into a contract on or after the date of the enactment of this Act; and
 (2)to a medical vendor (as such term is defined in subsection (b) of such section) with whom the Secretary has entered into a contract before the date of the enactment of this Act under which the medical vendor is obligated to provide goods or services on or after the date of the enactment of this Act, on or after the date this is one year after the date of the enactment of this Act.
				
